DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on June 3, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  
Claim 3 includes the limitation “respective movement information of the one or more pieces of movement information”. This limitation should be changed to state “respective movement information of the plurality of pieces of movement information” for consistency.  
Claim 4 includes the limitation “outputting the control information for usage in controlling”.  This limitation should be changed to state “outputting the one or more pieces of control information for usage in controlling”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation “obtaining indoor map data of the venue in case the indoor map data is not available, wherein”.  However the phrase “in case” renders the claim indefinite.  It is unclear whether the claim necessarily requires indoor map data to be obtained.  For examining purposes, this limitation is interpreted as stating “obtaining indoor map data of the venue, wherein”.  
Claims 8 and 12 include limitations pertaining to “the user”.  However there is a lack of antecedent basis for “the user”.  It is unclear whether applicants intend to reference the one or more users, or the respective user.  It is further unclear whether applicants intend to limit the one or more users to a single user.  For examining purposes, these limitations are interpreted as pertaining to “the respective user”.
Claims 2-7 and 9-11 depend from at least claim 1, and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nowel (US 2021/0179386 A1) in view of Armistead (US 2018/0327214 A1).
Claim 1: Nowel discloses an apparatus comprising at least one processor and at least one memory including computer program code which cause the apparatus to obtain a plurality of pieces of movement information, where a respective movement information of the plurality of pieces of movement information is indicative of an origin location (current location) and a destination location (desired destination) in a venue (page 5 ¶ [0042]).  Indoor map data (building plan data) of the venue is obtained from storage device (32) and read, which is indicative of connections (stairwells 6, elevator landings) that a user can utilize for transferring between floors of the venue (page 5 ¶ [0040]), as shown in Fig. 1.  The indoor map data is associated with one or more route information indicative of a calculated route proposal within the venue, as shown in Fig. 3 (page 5 ¶ [0042]), where the route proposal is communicated to a user (8) after being calculated (page 5 ¶ [0043]).  Pieces of control information (control signal) identifying boarding floor and destination floor associated with the selected route are determined for an elevator of the venue based at least partially on the plurality of pieces of movement information and the indoor map data, wherein a respective control information of the pieces of control information enables controlling of a respective elevator and the pieces of control information together enable to influence an overall elevator usage of the elevator (page 5 ¶ [0045]).  This reference fails to disclose the indoor map data to comprise or to be associated with one or more pre-determined route information indicative of a pre-determined route within the venue.
However Armistead teaches an apparatus, where indoor map data includes a floor plan (550) with a superimposed grid overlay (554) (page 7 ¶ [0077]) which identifies key features, obstacles and user interfaces (531) and their locations (page 7 ¶ [0079]).  Route information (pathways) from the user interfaces are computed in advanced, based on the grid overlay and location of the user interfaces (page 8 ¶ [0081]), and the indoor map data is sent to a mobile device (page 8 ¶ [0082]).  Therefore the indoor map data is associated with pre-determined route information indicative of a pre-determined route within the venue.
Given the teachings of Armistead, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed in Nowel with providing the indoor map data to comprise or to be associated with one or more pre-determined route information indicative of a pre-determined route within the venue.  Doing so would allow “the software on the user device [to not be] more complex [than] it needs to be, so that just one set of data … are all that needs to be communicated to the elevator group controller(s) rather than a whole set of distances and directions to each elevator” as taught in Armistead (page 8 ¶ [0083]).
Claim 3: Nowel modified by Armistead discloses an apparatus as stated above, but fails to disclose the respective movement information to comprise or to be associated with a trajectory information indicative of a current direction of movement of a respective electronic device of a user, wherein the pieces of control information are determined further based on the trajectory information.
However Armistead teaches an apparatus, where respective movement information of a user comprises trajectory information indicative of a current direction of movement of a respective electronic device (531) of the user (page 8 ¶ [0083]).  Pieces of control information then would be determined based on the trajectory information (page 9 ¶ [0088]).
Given the teachings of Armistead, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed in Nowel with providing the respective movement information to comprise or to be associated with a trajectory information indicative of a current direction of movement of a respective electronic device of a user, wherein the pieces of control information are determined further based on the trajectory information.  Doing so would provide “that waiting in front of the assigned car is reduced or minimized [which] improves elevator traffic flow and enhances user experience” as taught in Armistead (page 1 ¶ [0004]).
Claim 4: Nowel modified by Armistead discloses an apparatus where the at least one memory and computer program code, with the at least one processor, are disclosed in Nowel to cause the apparatus to determine one or more pieces of control information for controlling an elevator of the venue, as stated above.  The one or more pieces of control information are outputted (transmitted) to an elevator controller (30) (page 5 ¶ [0044]).
Claim 5: Nowel modified by Armistead discloses an apparatus as stated above, where the at least one memory and computer program code, with the at least one processor, are disclosed in Nowel to cause the apparatus to determine navigation information based at least partially on a respective movement information and the pieces of control information, wherein the navigation information is indicative of a certain route enabling a user to get from the origin location to the destination location (page 5 ¶ [0042]).
Claim 7: Nowel modified by Armistead discloses an apparatus as stated above, where at least a part of the plurality of pieces of movement information (location of user) are disclosed in Nowel to be gathered by sensors (Bluetooth beacons) (page 4 ¶ [0033]).
Claim 8: Nowel modified by Armistead discloses an apparatus as stated above, where route information is disclosed in Nowel to include a certain connection to transfer from one floor of the venue to another (page 6 ¶ [0047]).  This reference fails to disclose the navigation information to be determined based on a probability information indicative of a likelihood that the user utilizes the certain connection.
However Armistead teaches an apparatus, where navigation information is determined based on a probability information indicative of a likelihood that the user utilizes certain route (page 5 ¶ [0063]).
Given the teachings of Armistead, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed in Nowel with providing the navigation information to be determined based on a probability information indicative of a likelihood that the user utilizes the certain connection.  Doing so would allow the apparatus to “determined the likelihood or probability that the user will request elevator service at a particular moment in time (e.g., a particular day or time of day)” as taught in Armistead (page 5 ¶ [0063]).
Claim 9: Nowel modified by Armistead discloses an apparatus as stated above, but fails to disclose a respective control information of the pieces of control information for a respective elevator to be determined further based on one or more of the following parameters, which are deducable from the plurality of pieces of movement information: i) number of users requiring an elevator in an origin floor of the respective elevator, ii) number of users requiring an elevator in a destination floor of the respective elevator, and iii) number of users requiring an elevator in one or more floors in between the origin flor and the destination floor of the respective elevator.
However Armistead teaches an apparatus, where control information of pieces of control information for a respective elevator is determined based on a number of users requiring an elevator in an origin floor of the respective elevator, deducable from the plurality of pieces of movement information (page 5 ¶ [0065]).
Given the teachings of Armistead, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed in Nowel with providing a respective control information of the pieces of control information for a respective elevator to be determined further based on a number of users requiring an elevator in an origin floor of the respective elevator, deducable from the plurality of pieces of movement information.  Doing so would allow a group of passengers to remain together within an elevator when traveling together.
Claim 10: Nowel modified by Armistead discloses an apparatus as stated above, where the indoor map data is disclosed in Nowel to be indicative of a model of the venue (building model) (page 2 ¶ [0020]).
Claim 11: Nowel modified by Armistead discloses an apparatus as stated above, but fails to disclose the at least one memory and computer program code, with the at least one processor, to cause the apparatus to obtain historical movement information indicative of one or more routes a user has used in the past, wherein the pieces of control information are determined further based on the historical movement information.
However Armistead teaches an apparatus, where historical movement information (log of user’s history) indicative of one or more routes a user has used in the past (where the user has gone or traveled to) is obtained, wherein the pieces of control information are determined further based on the historical movement information (page 5 ¶ [0063]).
Given the teachings of Armistead, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed in Nowel with providing the at least one memory and computer program code, with the at least one processor, to cause the apparatus to obtain historical movement information indicative of one or more routes a user has used in the past, wherein the pieces of control information are determined further based on the historical movement information.  Doing so would allow the apparatus to “determined the likelihood or probability that the user will request elevator service at a particular moment in time (e.g., a particular day or time of day)” as taught in Armistead (page 5 ¶ [0063]).
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nowel (US 2021/0179386 A1) modified by Armistead (US 2018/0327214 A1) as applied to claim 1 above, further in view of Gillen et al. (US 2018/0020326 A1).
Claim 2: Nowel modified by Armistead discloses an apparatus as stated above, where a respective movement information of the plurality of pieces of movement information is disclosed in Nowel to be deduced from a current location of an electronic device (10) of the user (page 5 ¶ [0041]).  These references fail to disclose the plurality of pieces of movement information to be obtained based at least partially on one or more pieces of calendar information, each of the one or more pieces of calendar information to be indicative of a destination location and a time at which a user wishes to reach the destination location of the calendar information, and the respective movement information to be further deduced from the destination location of the calendar information.
However Gillen et al. teaches an apparatus, where a plurality of pieces of movement information is obtained based on calendar information (calendar entry) indicative of a destination location (location corresponding to an event) and a time at which a user wishes to reach the destination location (start time for the event) (page 15 ¶ [0102]).  Respective movement information then is deduced from the destination location of the calendar information.
Given the teachings of Gillen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed in Nowel as modified by Armistead with providing the plurality of pieces of movement information to be obtained based at least partially on one or more pieces of calendar information, each of the one or more pieces of calendar information to be indicative of a destination location and a time at which a user wishes to reach the destination location of the calendar information, and the respective movement information to be further deduced from the destination location of the calendar information.  Doing so would allow a “mobile computing entity [to] be configured to utilize information/data indicative of scheduled tasks, meetings, scheduled deliveries of shipments/items, and/or the like occurring at defined locations within the [venue] to identify a desired destination [location]” as taught in Gillen et al. (page 15 ¶ [0102]).
Claim 6: Nowel modified by Armistead discloses an apparatus as stated above, but fails to disclose the pieces of control information to be determined further based on a plurality of pieces of time information indicative of a time a user wishes to reach a destination location in the venue, wherein each of the pieces of movement information is associated with such a time information, wherein the pieces of control information are determined by aggregating the pieces of movement information associated with the plurality of pieces of time information.
However Gillen et al. teaches an apparatus, where pieces of control information are determined based on a destination location (location corresponding to an event) and a plurality of pieces of time information indicative of a time a user wishes to reach the destination location (start time for the event) in the venue, wherein pieces of movement information are associated with such a time information (page 15 ¶ [0102]).  Pieces of control information are determined by aggregating the pieces of movement information associated with the plurality of pieces of time information (page 22 ¶ [0142]).
Given the teachings of Gillen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed in Nowel as modified by Armistead with providing the pieces of control information to be determined further based on a plurality of pieces of time information indicative of a time a user wishes to reach a destination location in the venue, wherein each of the pieces of movement information is associated with such a time information, wherein the pieces of control information are determined by aggregating the pieces of movement information associated with the plurality of pieces of time information.  Doing so would allow a “mobile computing entity [to] be configured to utilize information/data indicative of scheduled tasks, meetings, scheduled deliveries of shipments/items, and/or the like occurring at defined locations within the [venue] to identify a desired destination [location]” as taught in Gillen et al. (page 15 ¶ [0102]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nowel (US 2021/0179386 A1) modified by Armistead (US 2018/0327214 A1) as applied to claims above, further in view of Yoneda et al. (US 4,536,842).
Claim 12: Nowel modified by Armistead discloses an apparatus as stated above, but fails to disclose the at least one memory and computer program code, with the at least one processor, to cause the apparatus to generate one or more weight indexes based at least partially on the historical movement information for determining potential routes which are usable by the user, and the one or more weight indexes to be associated with the user, wherein the pieces of control information are determined further based on the one or more weight indexes.
However Yoneda et al. teaches an apparatus, where weight indexes (weights) are generated based at least partially on historical movement information (previous traffic measurements) for determining potential origin-destination floor pairs for a user, and the weight indexes are associated with the user, wherein pieces of control information are determined further based on the weight indexes (column 2 lines 39-49).  A determined origin-destination floor pair would correspond to a route which is usable by the user.
Given the teachings of Yoneda et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed in Nowel as modified by Armistead with providing the at least one memory and computer program code, with the at least one processor, to cause the apparatus to generate one or more weight indexes based at least partially on the historical movement information for determining potential routes which are usable by the user, and the one or more weight indexes to be associated with the user, wherein the pieces of control information are determined further based on the one or more weight indexes.  Doing so would allow “estimating [of] the passenger traffic for each origin-destination floor pair” as taught in Yoneda et al. (column 2 lines 49-53).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             July 1, 2022